Delcath Systems, Inc. Appoints David McDonald Chief Financial Officer New CFO to Spearhead Business Development and Strategic Alliance Initiatives NEW YORK, NY – September 14, 2009 Delcath Systems, Inc. (Nasdaq: DCTH), a medical technology company testing its proprietary treatment method for primary and metastatic cancers to the liver, announced that hasappointed David Alan McDonald Chief Financial Officer of the Company, effective today.McDonald, 49, was formerly the Senior Vice President of Business Development at AngioDynamics, Inc. (Nasdaq: ANGO).where he led the firm’s business development activities. “David brings a broad base of business knowledge to Delcath,” said Eamonn Hobbs, President and CEO of the company. “He has an extensive financial and business development background and understands the dynamics of commercializing new technologies, international licensing, marketing and strategic development. We are excited to have David onboard. He will be an asset to our team as it prepares for FDA submission by mid-2010, gains CEMark approval and pursues strategic relationships with outside parties.” The CFO role at Delcath had been vacant since December 2008, when the previous CFO resigned to pursue other interests. McDonald founded Minneapolis-based Cornerstone Healthcare Advisors LLC in April 2005, which he led until joining AngioDynamics in July 2008. At Cornerstone he provided advisory and consulting services to emerging medical technology companies and their financial sponsors. Prior to 2005, McDonald was a Managing Director and leader of Medical Technology Investment Banking at RBC Capital Markets where he developed senior and Board level relationships with leading private, public and venture capital firms in the medical device and diagnostics industries. While at RBC and Cornerstone, Mr. McDonald advised on more than 50 banking deals. Before his involvement with these companies, Mr. McDonald was a Senior Vice President and Equity Portfolio Manager at Investment Advisers, Inc as well as a research analyst covering the healthcare industry for more than a dozen years. He received a Bachelor of Arts Degree in Economics from St. Olaf College in Northfield, Minnesota in 1982 About Delcath Systems, Inc.
